United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-2776
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Southern District of Iowa.
Adeniji A. Adaralegbe,                    *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                            Submitted: February 6, 1998
                                Filed: February 23, 1998
                                    ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Adeniji A. Adaralegbe, a federal prisoner, appeals from the district court&s1 order
revoking his supervised release and imposing 10 months imprisonment. While
Adaralegbe was serving a supervised release term for a prior conviction, he was
arrested and charged with three counts of forgery and one count of fraudulent practice
in violation of Iowa law. The district court held a revocation hearing and, after
considering the testimony of several witness and the exhibits that were introduced,



      1
       The Honorable Charles R. Wolle, Chief Judge, United States District Court for
the Southern District of Iowa.
revoked Adaralegbe&s supervised release. On appeal, Adaralegbe argues that the
government failed to present sufficient evidence to show he committed the charged
violations of Iowa law underlying the revocation of his supervised release.

       After considering the evidence as a whole, we are satisfied that it was sufficient
to permit the district court to find by a preponderance of the evidence that Adaralegbe
committed the charged violations of Iowa law. See 18 U.S.C § 3583(e)(3) (court may
revoke defendant&s supervised release if court finds by preponderance of the evidence
that defendant violated supervised release condition).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-